COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Phillip Manderscheid v. LAZ Parking Texas LLC and Boot Man, Inc.
                         d/b/a Premier Parking Enforcement

Appellate case number:   01-13-00362-CV

Trial court case number: 1019656

Trial court:             Co Civil Ct at Law No 4 of Harris County

        On November 15, 2013, Phillip Manderscheid filed “Appellant’s Verified Second Motion
to Abate the Appeal & Remand to County Court; Appointment of Special Master with
Instructions to Hold Hearings Dispositive of the Prevailing Contradictions and Confusions
Rising from the Transcript Record of 14 January 13 & 26 March 13.” After review of the
motion, it is DENIED as to the request for abatement.
      Appellant’s request for an extension of time to file brief to December 20, 2013 is also
DENIED. However, the court ORDERS the current due date for Appellant’s brief be extended
from November 20, 2013 to November 27, 2013.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: November 18, 2013